DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 05/07/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Claims 1-10 are pending.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 05/28/2020. It is noted, however, that applicant has not filed a certified copy of the CN2020104696760 application as required by 37 CFR 1.55.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney on 07/14/2022.

The application has been amended as follows:
In the Claims:
1.	(Currently Amended)  A method for management and resolution of a blockchain-based top-level domain, the method comprising:
receiving, by a master node, request information for operations on a top-level domain resource record sent by a requesting node;
encapsulating master node information and authenticated request information into a pre-preparation message for broadcasting;
verifying, by one or more normal node, a received pre-preparation message;
generating, after successful verification, a preparation message for broadcast, the preparation message comprising request information, a request information verification identifier, and current node information;
verifying, by each node receiving the preparation message, the received preparation message;
adding, when a number of authenticated preparation message sending nodes reaches a consensus threshold, an operation result corresponding to the request information in the preparation message to a new block in a local blockchain; and
sending, by each node, a reply message of successful execution to the requesting node after adding the operation result corresponding to the request information in the preparation message to the new block in the local blockchain.
2. 	(Original)  The method for management and resolution of the blockchain-based top-level domain of claim 1, wherein, when the number of authenticated preparation message sending nodes reaches the consensus threshold, the method further comprises:
adding received information of preparation message sending nodes and digital signatures thereof to the new block in the local blockchain.
3. 	(Original)  The method for management and resolution of the blockchain-based top-level domain of claim 1, wherein:
the request information comprises an operation request and a digital signature of the requesting node;
the method further comprises verifying, after the master node receives the request information for operations on top-level domain resource record sent by the requesting node, the request information, which includes:
failing the verification of the request information responsive to an incorrect digital signature of the requesting node; and
passing the verification of the request information responsive to a correct digital signature of the requesting node;
determining, when the operation request is for an operation of newly adding a top-level domain resource record, whether a newly added top-level domain is the same as a stored top-level domain;
failing the verification responsive to a determination that the newly added top-level domain is the same as the stored top-level domain
passing the verification responsive to a determination that the newly added top-level domain is different from the stored top-level domain;
determining, when the operation request is for an operation of modifying or deleting a top-level domain resource record, whether the requesting node has the resource record of the top-level domain;
passing the verification responsive to a determination that the requesting node has the resource record of the top-level domain;
failing the verification responsive to a determination that the requested node does not have the resource record of the top-level domain;
determining, when the operation request is for an operation of transferring a top-level domain resource record, whether the requesting node has the resource record of the top-level domain;
passing the verification responsive to a determination that the requesting node has the resource record of the top-level domain; and
failing the verification responsive to a determination that the requesting node does not have the resource record of the top-level domain.
4. 	(Original)  The method for management and resolution of the blockchain-based top-level domain of claim 1, wherein:
the master node information comprises a digital signature of the master node, a block height of the master node, and identification information of the master node; and
verifying the pre-preparation message comprises:
verifying the request information, and verifying the digital signature of the master node;
verifying whether the block height of the master node is consistent with the block height of a current node; and
verifying whether the identification information of the master node is consistent with the identification information of the master node stored in the current node.
5. 	(Original)  The method for management and resolution of the blockchain-based top-level domain of claim 1, wherein:
the preparation message further comprises a digital signature of a current node; and 
verifying the received preparation message comprises:
checking the request information in the preparation message to obtain a verification identifier;
verifying whether the obtained verification identifier is consistent with the verification identifier of the request information in the preparation message; and
verifying the node information and the digital signature of the preparation message sending node.
6. 	(Currently Amended)  The method for management and resolution of the blockchain-based top-level domain of claim 1, further comprising:

sending a master node change request responsive to the requesting node not receiving the reply message within a preset time.
7. 	(Original)  The method for management and resolution of the blockchain-based top-level domain of claim 1, further comprising:
broadcasting regularly, by each node, a height of a blockchain for local storage;
broadcasting to other nodes to request missing blocks responsive to a height of a blockchain of other nodes being higher than that of the current node; and
chaining missing blocks into local blocks for updating responsive to receiving the missing blocks and successfully verifying the missing blocks.
8. 	(Currently Amended)  The method for management and resolution of the blockchain-based top-level domain of claim 1, wherein at least a portion of the method is executed by a processor of an electronic device, the electronic device comprising a memory and a computer program stored in the memory, the computer program executable by the processor, wherein the processor executes the computer program to perform operations of the method.
9. 	(Currently Amended)  A system for management and resolution of a blockchain-based top-level domain, comprising:
a master node including a processor configured to:
receive request information for operations on top-level domain resource record sent by a requesting node; and
encapsulate master node information and authenticated request information into a pre-preparation message for broadcasting;
a pre-verifier configured to:
verify a received pre-preparation message; and
generating, responsive to successful verification, a preparation message for broadcast, the preparation message comprising request information, a request information verification identifier, and current node information; and
a verification updater configured to:
verify a received preparation message;
add, responsive to a number of authenticated preparation message sending nodes reaching a consensus threshold, an operation result corresponding to the request information in the preparation message to a new block in a local blockchain; and
send, by each node, a reply message of successful execution to the requesting node after adding the operation result corresponding to the authenticated request information in the preparation message to the new block in the local blockchain.
10. 	(Currently Amended)  A non-transitory computer readable storage medium, a computer program is stored therein, wherein the computer program is executable by a processor to:
receive, by a master node, request information for operations on a top-level domain resource record sent by a requesting node;
encapsulate master node information and authenticated request information into a pre-preparation message for broadcasting;
verifying, by one or more normal node, a received pre-preparation message;
generate, after successful verification, a preparation message for broadcast, the preparation message comprising request information, a request information verification identifier, and current node information;
verify a received preparation message by each node receiving the preparation message;
add, when a number of authenticated preparation message sending nodes reaches a consensus threshold, an operation result corresponding to the request information in the preparation message to a new block in a local blockchain; and
sending, by each node, a reply message of successful execution to the requesting node after adding the operation result corresponding to the request information in the preparation message to the new block in the local blockchain.
Allowable Subject Matter
Claims 1-10  are allowed.
Reason for allowance
The invention defined in claims 1, 9 and 10 are not suggested by the prior art of record. 
The prior art of record (in particular, Li; Hui US 20200059369, Miller; Jeremie US 20170134937, Eyer; Mark US 10681147, Li; Hui US 20180287997, KASIMOV; Ulvi US 20170374024, KAIZER; Andrew US 20200328883, LI; Hui  US 20190166085, LARSON; Victor US 20160294793 and CONA; FRANK A US 20190333054 ) singly or in combination does not disclose, with respect to independent claim 1, “generating, after successful verification, a preparation message for broadcast, the preparation message comprising request information, a request information verification identifier, and current node information;
verifying, by each node receiving the preparation message, the received preparation
adding, when a number of authenticated preparation message sending nodes reaches a consensus threshold, an operation result corresponding to the request information in the preparation message to a new block in a local blockchain; and
sending, by each node, a reply message of successful execution to the requesting node after adding the operation result corresponding to the request information in the preparation message to the new block in the local blockchain.”
and similar limitations of independent claims 9 and 10 in combination with the other claimed features as a whole.
Therefore independent claims 1, 9 and 10 are allowed.
Dependent claims 2-8 are also allowed based on their dependencies on independent claim 1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493